

Exhibit 10.73




SEVENTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE


This Seventh Amendment to the Agreement for Sale and Purchase (this “Amendment”)
by and between WS CINCINNATI, LLC, a Delaware limited liability company, WS
COLLEGE STATION JV, LLC, a Delaware limited liability company, WS-CNO JV, LLC, a
Delaware limited liability company, WS-FNO, LLC, a Delaware limited liability
company, and WS SPHERICAL STONE, LLC, a Delaware limited liability company
(collectively, “Seller”), and AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO WSC,
LLC, a Delaware limited liability company (“Purchaser”) is made as of December
8, 2015 (the “Amendment Effective Date”). Seller and Purchaser are sometimes
referred to collectively in this Amendment as the “Parties.”


RECITALS


A.    Seller and Purchaser entered into that certain Agreement for Sale and
Purchase dated as of June 2, 2015, as amended pursuant to that certain First
Amendment to Agreement for Sale and Purchase dated as of July 13, 2015, that
certain Second Amendment to Agreement for Sale and Purchase dated as of July 13,
2015, that certain Third Amendment to Agreement for Sale and Purchase dated as
of August 3, 2015, that certain Fourth Amendment to Agreement for Sale and
Purchase dated as of October 8, 2015, that certain Fifth Amendment to Agreement
for Sale and Purchase dated as of October 27, 2015, and that certain Sixth
Amendment to Agreement for Sale and Purchase dated as of December 2, 2015
(collectively, the “Purchase Agreement”).


B.    Seller and Purchaser desire to change the definitions of Closing Date and
Purchase Price, and have agreed to further amend the Purchase Agreement to
reflect such modifications on the terms and conditions set forth in this
Amendment.


C.    All capitalized terms used without definition in this Amendment shall have
the meanings assigned to such terms in the Purchase Agreement.


AGREEMENT


Now, therefore, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree that the Purchase Agreement shall be amended and modified in
accordance with Section 14.01(t) thereof as follows:


1.Closing Date. The definition of Closing Date in Section 1.01 of the Purchase
Agreement is hereby amended by deleting the words “December 8, 2015” and
replacing them with the words “December 15, 2015”.
2.    Second Delayed Closing Earnest Money. For and in consideration of this
Amendment and the extension of the Closing Date, Purchaser shall, no later than
12:00 noon Eastern Time on December 9, 2015, deposit with the Escrow Company, as
escrow agent, the additional amount of ONE MILLION, FIVE HUNDRED THOUSAND
DOLLARS ($1,500,000) (the “Second Delayed






--------------------------------------------------------------------------------



Closing Earnest Money”). The Second Delayed Closing Earnest Money shall form
part of the Earnest Money for all purposes of the Purchase Agreement. The Escrow
Company shall disburse the Second Delayed Closing Earnest Money to Seller as
directed by Seller in writing and without further instruction, approval or
consent of Purchaser, no later than 5:00 p.m. Eastern Time on December 9, 2015.
Notwithstanding Section 2 and Schedule 1 of that certain Sixth Amendment to
Agreement for Sale and Purchase, executed by the Parties on December 2, 2015
(the “Sixth Amendment”), the Second Delayed Closing Earnest Money and the
Delayed Closing Earnest Money shall be allocated pro rata among the Hotels in
accordance with the allocation schedule attached hereto as Schedule 1. The
Delayed Closing Earnest Money and the Second Delayed Closing Earnest Money
disbursed to Seller by Escrow Company shall nonetheless remain a part of the
Earnest Money, and in the case where the Purchase Agreement is terminated in
accordance with its terms and Purchaser is entitled to a refund of the Earnest
Money under the Purchase Agreement, Seller shall be required to promptly deliver
to Purchaser after such termination the Delayed Closing Earnest Money and the
Second Delayed Closing Earnest Money previously disbursed to Seller.
3.    Increase in Purchase Price.     Notwithstanding anything to the contrary
in the Sixth Amendment, for and in further consideration of this Amendment and
the extension of the Closing Date, the Parties hereby agree to increase the
Purchase Price by FIVE HUNDRED THOUSAND DOLLARS ($500,000) (the “Purchase Price
Increase”). Accordingly, the first sentence of Section 3.01 of the Purchase
Agreement shall be removed and replaced with “The total purchase price
(“Purchase Price”) to be paid by Purchaser to Seller at the Closing shall be
NINETY-TWO MILLION, NINE HUNDRED THREE THOUSAND DOLLARS ($92,903,000), plus or
minus prorations and adjustments as provided in this Agreement (and subject to
increase as provided in Section 6.01).” The Purchase Price shall be allocated
among the Hotels in accordance with the allocation schedule attached hereto as
Schedule 2, except as may otherwise be provided pursuant to Section 4 below.
4.    Purchaser Closing Election. Notwithstanding anything to the contrary in
the Sixth Amendment, on or before 12:00 p.m. Eastern Time on December 14, 2015,
Purchaser may, upon written notice to Seller, elect not to consummate the
Closing of the WS-CNO JV Hotel and the WS-FNO Hotel (collectively, the
"Nashville Hotels"), and only consummate the Closing of the WS College Station
Hotel, the WS Spherical Hotel, and the WS Cincinnati Hotel (collectively, the
“Non-Nashville Hotels”), in which case (i) the total Purchase Price Increase
shall be applied only to the Purchase Price of the Non-Nashville Hotels, and
shall be allocated among the Non-Nashville Hotels in accordance with the
allocation schedule attached hereto as Schedule 3; (ii) Purchaser and Seller
shall proceed with the Closing of the Non-Nashville Hotels as otherwise set
forth in the Purchase Agreement; and (iii) Seller shall be entitled to keep and
retain the Allocated Earnest Money for the Nashville Hotels as liquidated
damages and not as a penalty, as a result of Purchaser's failure to consummate
the Closing of the Nashville Hotels, it being acknowledged and agreed by
Purchaser that Seller's damages resulting from Purchaser's failure to consummate
the Closing of the Nashville Hotels are difficult to determine and the amount of
the Allocated Earnest Money for the Nashville Hotels is a fair and reasonable
estimate of those damages.
5.    Ratification. Seller and Purchaser ratify and confirm the continued force
and effect of the Purchase Agreement, as modified by this Amendment. Seller and
Purchaser agree that all terms and provisions of the Purchase Agreement shall be
and remain in full force and effect as therein written, except as otherwise
expressly provided herein.






--------------------------------------------------------------------------------



6.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.
7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same Amendment.
8.    Effective Date. This Amendment shall be in full force and effect as a
binding obligation of the Parties from and after the Amendment Effective Date.
[signature page follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.


WS CINCINNATI, LLC,
a Delaware limited liability company


By: /s/ Jonathan H. Paul
Name: Jonathan H. Paul
Title: Authorized Signatory


WS COLLEGE STATION JV, LLC,
a Delaware limited liability company


By: WS College Station, LLC, its Manager


By: /s/ Jonathan H. Paul
Name: Jonathan H. Paul
Title: Authorized Signatory


WS-CNO JV, LLC,
a Delaware limited liability company


By: WS-CNO, LLC, its Manager


By: /s/ Jonathan H. Paul
Name: Jonathan H. Paul
Title: Authorized Signatory


WS-FNO, LLC,
a Delaware limited liability company


By: /s/ Jonathan H. Paul
Name: Jonathan H. Paul
Title: Authorized Signatory


WS SPHERICAL STONE, LLC,
a Delaware limited liability company


By: /s/ Jonathan H. Paul
Name: Jonathan H. Paul
Title: Authorized Signatory

PURCHASER:
AMERICAN REALTY CAPITAL
HOSPITALITY PORTFOLIO WSC, LLC,
a Delaware limited liability company



Signature Page to the Seventh Amendment of the Agreement for Sale and Purchase





--------------------------------------------------------------------------------



By:     /s/ Paul C. Hughes                _
Name:    Paul C. Hughes ________________________
Title:    Authorized Signatory____________________





Signature Page to the Seventh Amendment of the Agreement for Sale and Purchase





--------------------------------------------------------------------------------



Acknowledged and agreed:
GUARANTOR:
WHEELOCK STREET REAL ESTATE FUND, L.P.
By: WHEELOCK STREET REAL ESTATE FUND G.P., L.L.C., its General Partner
    
By: /s/ Jonathan H. Paul
Name: Jonathan H. Paul
Title: Authorized Signatory





Signature Page to the Seventh Amendment of the Agreement for Sale and Purchase





--------------------------------------------------------------------------------



The undersigned Escrow Company hereby agrees to (i) accept the foregoing
Amendment, (ii) be Escrow Company under said Amendment, and (iii) be bound by
said Amendment in the performance of its duties under said Amendment and
Purchase Agreement.


ESCROW COMPANY:
CHICAGO TITLE INSURANCE COMPANY


By: /s/ Edwin G. Ditlow____________________________
Name: Edwin G. Ditlow ____________________________
Its: Vice President_________________________________



Signature Page to the Seventh Amendment of the Agreement for Sale and Purchase



